Citation Nr: 1531188	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  02-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, including an incisional hernia, following VA surgical treatment received in October 1994.

2. Entitlement to service connection for renal cell carcinoma, to include as due to ionizing radiation exposure.

3. Entitlement to service connection for dermatitis, to include as due to ionizing radiation exposure. 

4. Entitlement to service connection for memory loss, to include as due to ionizing radiation exposure.

5. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

6. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, in include as secondary to service-connected emphysema with inactive pulmonary tuberculosis and restrictive abnormality and asthma.  

7. Entitlement to an effective date earlier than November 13, 2007, for the grant of an increased 30 percent rating for allergic rhinitis.

8. Entitlement to an effective date earlier than November 13, 2007, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran. 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2002, May 2008, and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified regarding the issue of denied entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, including an incisional hernia, following VA surgical treatment received in October 1994 at a Travel Board hearing in May 2003 before a Veterans Law Judge who has since retired from the Board; a transcript is of record.  In an April 2012 letter, the Board offered the Veteran the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  He was informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  He did not respond, and it is therefore presumed that he does not want a new hearing.  

The May 2002 rating decision, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for an incisional hernia following VA surgical treatment received in October 1994.  In February 2004, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2005 Order, the Court vacated the Board's February 2004 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The Board remanded the issue for additional development in July 2005 and September 2006.  In November 2008, the Board again denied entitlement to compensation under 38 U.S.C.A. § 1151 for an incisional hernia resulting from VA treatment received in October 1994.  He appealed the denial to the Court, and it vacated the Board's November 2008 decision and remanded the case to the Board for development consistent with a JMR in a March 2010 order.  The Board denied the claim again in September 2010.  In a January 2012 Order, the Court vacated the Board's September 2010 decision and remanded the case to the Board for development consistent with a JMR.  

The May 2008 rating decision, in pertinent part, denied service connection for lumbar spine DDD and granted an increased 30 percent rating for the Veteran's service-connected allergic rhinitis and a TDIU rating, both effective November 13, 2007.  

The December 2008 rating decision denied service connection for diabetes, memory loss, dermatitis, obesity, herbicide exposure, and renal cell carcinoma.  

In a July 2012 decision, the Board reopened a previously denied claim of service-connection for a kidney disability, to include renal cell carcinoma, denied the claim of service connection for obesity, and dismissed the claim of service connection for herbicide exposure; those issues are no longer before the Board.  The claims of entitlement to compensation under 38 U.S.C.A. § 1151 for an incisional hernia based on VA treatment received in October 1994; service connection for renal cell carcinoma (reopened), dermatitis, memory loss, diabetes, lumbar spine DDD; and entitlement to earlier effective dates for the grant of an increased 30 percent rating for service-connected allergic rhinitis and for a TDIU rating were remanded for additional development.  The case has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2012 remand, the Board directed the AOJ to obtain outstanding VA treatment records and to develop the Veteran's claims for service connection for renal cell carcinoma, memory loss, and dermatitis in accordance with 38 C.F.R. § 3.311.  If any benefit sought on appeal remained denied, a supplemental statement of the case was to be issued.  It appears the case was returned to the Board prematurely, before the AOJ completed such development and readjudicated the matters on appeal; a supplemental statement of the case addressing the matters has not been issued.  Thus, while the Board regrets the additional delay, these matters must be remanded for further evidentiary development and readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, it appears a floppy disc was associated with the record in January 2015 but the information on the disc was not scanned and uploaded.  On remand, the AOJ must ensure that the contents of this disc are associated with the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following action:

1. Please ensure that the contents on the floppy disc received in January 2015 are associated and uploaded to the Veteran's electronic claims file.

2. Please complete any development necessary regarding the Veteran's VA treatment records from 1993 to 1999, to include from the Los Angeles, California VA Medical Center (VAMC), any associated clinics, and any other VA facility identified by the Veteran.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Please conduct any additional development required under 38 C.F.R. §§ 3.309 and 3.311, as well as the VA Adjudication Policy and Procedures Manual M21-1, IV.ii.1.C.  

4. After reviewing the claims file to ensure that all of the foregoing requested development is completed and undertaking any other development deemed appropriate, the AOJ should readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




